Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Response to Arguments
Applicant's arguments filed 5/27/2021 have been fully considered but they are not persuasive.
On page 9 of the Applicant’s Response, Applicant:  “Yarvis discloses that nodes of a wireless mesh network (e.g., non-portal nodes 221, 222, and so forth as well as portal nodes 240 and 250 of Fig. 2) perform mesh routing processes. However, Yarvis fails to disclose that nodes of other communication networks (e.g., as generally shown as 260 and 270 in Fig. 2) perform mesh routing processes. Yarvis is silent that any nodes of a shared access network operate as a virtual network gateway“.
Examiner respectfully disagrees with Applicant’s argument.  Yarvis expressly discloses the shared access networks, 260 and 270, may be mesh networks (p23).  Then Yarvis discloses a node, e.g. outside nodes 262 and 272, that operate as a virtual gateway by interfacing the mesh networks, 260 and 270, respectively; with the mesh network 210 (p23-24).
On page 10-11 of the Applicant’s Response, Applicant:  “Therefore, a single portal node couples to each communication network. There is no disclosure in Yarvis of a plurality of portal nodes coupling to a same communication network, as is required by the foregoing claim limitation(s)… Aysan similarly fails to disclose the foregoing claim limitations at least because Aysan has no disclosure regarding forwarding traffic between a mesh network and a shared access network… Therefore, Yarvis and Aysan, in any combination or individually, fail to disclose the foregoing claim limitations“.
Examiner respectfully disagrees with Applicant’s argument.  Yarvis discloses the interfacing of mesh networks via interfacing nodes, i.e. 262 and 240, connect mesh networks, 260 and 210 (figure 2).  Aysan discloses redundant links where the provider network uses to PE routers to interface the customer network CE router.  Thus it would have been obvious to implement two portal nodes of the wireless mesh network to interface with a shared access network node via the outside node 262.  This modification of Yarvis’ disclosure would be motivated by the benefit of independent redundant links.  Applicant’s argument is a piecemeal attack on single references to argue non-obviousness.
On page 11-12 of the Applicant’s Response, Applicant:  “Therefore, Applicant maintains that combining Yarvis and Aysan is defective for compromising the purpose and/or operation of Yarvis, and further defective for there being no motivation to combine“.
Examiner respectfully disagrees with Applicant’s argument.  Aysan discloses the benefit of redundancy, i.e. the network losing connectivity when a single link fails.  This modification could readily be integrated into the mesh network.  For example, the mesh networks already incorporate routing protocols for multipath propagation, i.e. the mesh routing protocol.
In view of the above discussions the rejection of claims 2-35 still stands.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 10, 18-20, 26, 28-30, and 32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yarvis et al. (US 2006/0146846) (“Yarvis”) in view of Aysan (US 2005/0025069).
For claims 2, 10, 18, 28, and 32; Yarvis discloses:  a means for identifying a node in a shared access network as a mesh server (paragraph 23:  The outside node 262 may communicate with the portal node 240 via a wired and/or wireless link); a node in a shared access network as a mesh server (paragraph 23:  Each of the communication networks 260 and 270 may be a wireless mesh network, an Ethernet network, and/or any other suitable type of communication networks) and wherein the node is enabled to execute a mesh routing protocol  and to operate as a virtual network gateway interface (paragraph 24:  The destination of a packet sent or forwarded by either of the portal nodes 240 and 250 may be one of the plurality of mesh nodes 220 associated with a wireless mesh network); a means for forwarding traffic between a wireless mesh network and the shared access network via a plurality of gateway mesh nodes and the mesh server, the gateway mesh nodes enabled to operate in the wireless mesh network (paragraph 23:  Each of the portal nodes 240 and 250 may operate as a transparent data-link (Layer 2) bridge to interconnect the wireless mesh network 210 to other communication networks); and wherein the means for forwarding comprises a means for transit via virtual mesh link coupling the gateway mesh node with the mesh server (paragraph 23:  The outside node 262 may communicate with the portal node 240 via a wired and/or wireless link).
Yarvis does not expressly disclose “multiple gateway nodes”, Yarvis does disclose the virtual mesh link between a gateway mesh node and a mesh server (paragraph 23).  Aysan from similar fields of endeavor teaches:  particular node via plurality of gateway nodes; wherein the means for forwarding comprises a means for transit via respective virtual links respectively coupling each of the gateway nodes with the access point to a shared access network (paragraph 53, 55, 58:  one CE hub network element is connected to two or more PE nodes).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the multi-homing interface described by Aysan in the mesh network/shared access network interface disclosed by Yarvis.  The motivation is to improve quality of service.
For claims 19, Yarvis discloses:  at least one gateway node (figure 2, item 240).
For claims 20, Yarvis discloses:  the respective virtual link associated with the at least one gateway node (figure 2, item 135).
For claims 26, Yarvis discloses:  the wireless mesh network (paragraph 23:  wireless mesh network 210).

For claims 30, Yarvis discloses:  the shared access network (figure 2, item 260).

Claims 3, 11, and 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yarvis in view of Aysan as applied to claim 2 above, and further in view of Chari et al. (US 2005/0074015) (hereinafter Chari).
For claims 3, 11, and 27, Yarvis disclose the subject matter in claim 2 as described above in the office action.
Yarvis does not expressly disclose, Chari from similar fields of endeavor teaches:  the shared access network is a wired network (paragraph 29:  The edge routers 140, 141 provide wired connections to an internet network 190).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the network described by Chari in the mesh network/shared access network interface disclosed by Yarvis.  The motivation is to enable design choice.

Claims 4, 12, and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yarvis in view of Aysan as applied to claim 2 above, and further in view of Guichard et al. (US 7,373,660) (“Guichard”).
For claims 4, 12, and 21, Yarvis disclose the subject matter in claim 2 as described above in the office action.
Yarvis does not expressly disclose, Guichard from similar fields of endeavor teaches:  the virtual mesh links are implemented via respective point-to-point tunnels enabled to operate in part with respective wired links coupled to the mesh server each CE node 140 ascertains through configuration, an administrator, or other means, whether it will be used as a security gateway (e.g., whether it will be an endpoint of a tunnel for communicating with nodes across virtual network).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the tunneling described by Guichard in the mesh network disclosed by Yarvis.  The motivation is to dynamically track and organized the mesh nodes to ensure the best and most efficient routing structure.

Claims 5, 6, 13, 14, 22, 31, and 33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yarvis in view of Aysan as applied to claim 2 above, and further in view of Bauer (US 2005/0175009).
For claims 5, 13, 22, and 33, Yarvis disclose the subject matter in claim 2 as described above in the office action.
Yarvis does not expressly disclose, Bauer from similar fields of endeavor teaches:  a means for tagging broadcast packets provided to the gateway mesh nodes with control information enabling forwarding nodes to detect duplicate copies of the broadcast packets (paragraph 62-65:  If the eMFC information 251 indicates a received multicast packet is a duplicate of a packet previously received by the same node, the packet is dropped in block 346. If not, the packet is forwarded in block 348).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the broadcast paths described by Bauer in the mesh network disclosed by Yarvis.  The motivation is to improve routing broadcasts through a switch mesh.
For claims 6, 14, and 31, Yarvis disclose the subject matter in claim 5 as described above in the office action.
If the eMFC information 251 indicates a received multicast packet is a duplicate of a packet previously received by the same node, the packet is dropped in block 346. If not, the packet is forwarded in block 348).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the broadcast paths described by Bauer in the mesh network disclosed by Yarvis.  The motivation is to improve routing broadcasts through a switch mesh.

Claims 7-9, 15-17, 23-25, 34, and 35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yarvis in view of Aysan as applied to claim 2 above, and further in view of Singh et al. (US 2003/0088698) (“Singh”).
For claims 7, 15, 23, and 34, Yarvis disclose the subject matter in claim 2 as described above in the office action.
Yarvis does not expressly disclose, Singh from similar fields of endeavor teaches:  the server is an active server, and further comprising a means for identifying another node in the shared access network as a backup server (paragraph 85:  gateway 840A is functioning, gateway 840B is in a backup role, for example remaining idle or alternatively mirroring operations of primary gateway).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the redundancy described by Singh in the mesh network disclosed by Yarvis.  The motivation is to improve network reliability.

Yarvis does not expressly disclose, Singh from similar fields of endeavor teaches:  a means for detecting a failure of the active server (paragraph 85:  In the event of a failure of primary gateway 840A, backup gateway 840B assumes the primary role, and assumes the external addresses of the failed gateway).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the redundancy described by Singh in the mesh network disclosed by Yarvis.  The motivation is to improve network reliability.
For claims 9, 17, and 25, Yarvis disclose the subject matter in claim 7 as described above in the office action.
Yarvis does not expressly disclose, Singh from similar fields of endeavor teaches:  a means for forwarding traffic between the network and the shared access network via the backup server after the failure (paragraph 85:  backup gateway 840B assumes the primary role, and assumes the external addresses of the failed gateway. By assuming the same addresses, routing information in the private network and at the clients does not have to change. Therefore, 840A and 840B together perform the function of a single gateway 140, but with the higher reliability afforded by using a hardware redundancy).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the redundancy described by Singh in the mesh network disclosed by Yarvis.  The motivation is to improve network reliability.

Conclusion
Aoki (US 20050195795); Aoki discloses a mesh network with multiple gateways to access another network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BLANTON whose telephone number is (571)270-3933.  The examiner can normally be reached on 7am-6pm EST, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D BLANTON/Primary Examiner, Art Unit 2466                                                                                                                                                                                                        a